Title: James Madison to James Monroe, 29 October 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier.
                                
                                Octr. 29. 1827
                            
                        
                        
                        Yours of the 3d. instant, with copies of your two letters to Judge White now returned, were not received till
                            they had made a trip to Montpellier in Vermont; as happened at the same time to three letters from our co=visitors of the
                            University. The letter to you from Mr. Ringold, referred to as inclosed, was omitted.
                        Your explanatory communications to Judge White are very important, and I hope the copies will not only get
                            back safe, but be taken good care of afterwards. Like you, I have never read the histories of the Life & campaigns
                            of General Jackson; not expecting unknown matter, still less apprehending erroneous matter in them; and finding full
                            employment for my time in more obligatory applications of it.
                        The account given of the letter of July 18. 1814. is not a little mysterious. If there be no decisive
                            evidence to the contrary, I must infer that it could not, if of the character indicated, have been known to me at the time.
                            I have no recollection of it; and the inference is strengthened by the reasons given, against the seizure of Pensacola, by
                                Executive Authority, in my answer of October 8 to a proposal of General Armstrong of Sepr.
                            26. 1813, to take that step in consequence of the destruction of Blockhouses on our side of the Perdido. Your Prohibitory
                            letter of Octr. 21. 1814. to General Jackson, is still more in point.
                        You will see that I have been dragged into the newspapers by an alternative which seemed to make it as
                            unavoidable as it was disagreeable. I trust it will be the last, as it was the first sacrifice of that sort.
                        I have not yet closed my Correspondence with our Colleagues on the case of Mr Long. Some of them are
                            disposed to annex conditions to the release from his engagement. Doctr. Jones will probably be at once called to the
                            vacant Chair of Nat: Philos: by the concurring voice of the Visitors. There was a hope that Professor Patterson of
                            Philadelphia would have accepted it. He declines, and recommends Docr. Jones. Health & happiness to you all
                        
                        
                            
                                James Madison
                            
                        
                    